Citation Nr: 0827298	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  08-01 126	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an increased disability rating for residuals, 
sprained left ankle, with post operative scar and post 
traumatic arthritis, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Delaware Commission of Veterans 
Affairs


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1977 to 
October 1987.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office and Insurance Center (RO&IC).  
Thereafter, the veteran's file was transferred to the RO in 
Wilmington, Delaware.  

The record reflects that the veteran was scheduled for a 
Travel Board hearing at the RO in May 2008; however, he 
failed to attend.  


FINDING OF FACT

In an August 2008 statement, prior to the promulgation of a 
decision in this appeal, the veteran withdrew the appeal 
regarding the issue of entitlement to a rating in excess of 
10 percent for residuals, sprained left ankle, with post 
operative scar and post traumatic arthritis.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been 
met as to the issue of entitlement to a rating in excess of 
10 percent for residuals, sprained left ankle, with post 
operative scar and post traumatic arthritis.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b)(1) (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal (VA Form 
9 or equivalent statement) may be withdrawn in writing at any 
time before the Board promulgates a decision.  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a substantive appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204 (2007).

The veteran perfected an appeal to the Board in response to 
the RO's denial of his claim for entitlement to a rating in 
excess of 10 percent for residuals, sprained left ankle, with 
post operative scar and post traumatic arthritis.  But in a 
recent statement dated in August 2008, the veteran withdrew 
the appeal concerning this claim.

The veteran has withdrawn his appeal regarding his increased 
rating claim; hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review this claim and it 
is dismissed without prejudice.


ORDER

The appeal is dismissed.



		
K. J. ALIBRANDO
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


